IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Pennsylvania State Police,           :
                   Petitioner        :
                                     :
            v.                       :
                                     :
Pennsylvania State Troopers          :
Association (PSTA)                   :
(Trooper John Bogarowski),           :     No. 6 C.D. 2019
                   Respondent        :     Argued: December 12, 2019


BEFORE:     HONORABLE MARY HANNAH LEAVITT, President Judge
            HONORABLE P. KEVIN BROBSON, Judge
            HONORABLE ANNE E. COVEY, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION BY
JUDGE COVEY                                FILED: January 6, 2020

            The Pennsylvania State Police (PSP) petitions this Court for review of
the December 7, 2018 Arbitration Award sustaining the Pennsylvania State Troopers
Association’s (Association) grievance in part by converting Trooper John
Bogarowski’s (Grievant) dismissal to a reinstatement with a 15-day suspension
without pay, and directing back pay and benefits for any additional suspension time
already served.    PSP presents one issue for this Court’s review: whether the
Arbitrator exceeded his jurisdiction and the scope of his powers as limited by
Appendix D of the parties’ collective bargaining agreement (CBA). After review, we
affirm.
            On December 18, 2016, PSP obtained information regarding an alleged
domestic assault that occurred on June 10, 2016, at the home of Grievant and his
wife, Courtney Bogarowski (Wife). See Reproduced Record (R.R.) at 501a-502a.
PSP obtained a home surveillance video of the June 10, 2016 occurrence. On March
2, 2018, PSP issued a Disciplinary Action Report (DAR) to Grievant alleging that the
home surveillance video depicted a verbal dispute between Grievant and Wife, which
escalated into a physical altercation when Grievant pushed Wife and then grabbed her
and threw her to the ground. See R.R. at 574a. On June 18, 2018, PSP issued a
Notification of Disciplinary Penalty to Grievant informing him that his violation of
FR 1-1.02, Unbecoming Conduct, FR 1-1.03, Conformance to Laws, and Appendix D
of the CBA, Subsection (2), Engaging in Domestic Violence Involving Physical
Abuse of any Victim warranted his dismissal from PSP. See R.R. at 577a-582a.
            Grievant filed a grievance, wherein he alleged that PSP did not have just
cause to terminate his employment.      Because the matter could not be resolved
through the grievance process, the grievance was submitted to arbitration.       On
September 12, 2018, the Arbitrator held a hearing. On March 6, 2019, the Arbitrator
reinstated Grievant and converted his dismissal to a 15-day suspension without pay.
PSP appealed to this Court.
            At the outset,

            [j]udicial review of an arbitration award arising under what
            is commonly referred to as Act 111, Act of June 24, 1968,
            P.L. 237, as amended, 43 P.S. §§ 217.1–217.10, is in the
            nature of narrow certiorari. Under this standard, a review
            in court is limited to questions regarding: (1) the
            jurisdiction of the arbitrator; (2) the regularity of the
            proceeding; (3) an excess of the arbitrator’s powers; and (4)
            the deprivation of constitutional rights. The standard of
            review to be applied is two-fold. A court’s review is a
            plenary, non-deferential standard where the resolution of
            the issues turns on a question of law or application of law to
            undisputed facts. However, where the question depends
            on fact-finding or upon interpretation of the collective
            bargaining agreement, the court is bound by the
            arbitrator’s determination even if the arbitrator is
            wrong.




                                          2
City of Phila. v. Fraternal Order of Police, Lodge No. 5, 181 A.3d 485, 489 (Pa.
Cmwlth. 2018) (original emphasis omitted; bold emphasis added) (quoting Town of
McCandless v. McCandless Police Officers Ass’n, 952 A.2d 1193, 1196 n.6 (Pa.
Cmwlth. 2008)) (bold emphasis added; citations omitted).
             Here, PSP argues that the Arbitrator exceeded his jurisdiction and the
scope of his powers as limited by Appendix D of the CBA by considering mitigating
factors to find that Grievant did not engage in domestic violence involving physical
abuse of Wife, thus, avoiding the mandatory employment termination and allowing
the imposition of a lesser penalty of a 15-day suspension without pay.              The
Association rejoins that whether Grievant engaged in domestic violence involving
physical abuse is a finding of fact, which was within the province of the Arbitrator.
             Initially, Appendix D of the CBA provides in relevant part:

             Members of [PSP] must be morally and ethically above
             reproach at all times regardless of duty status. All members
             shall respect the sanctity of the law and shall be committed
             to holding themselves to the highest standard of
             accountability. No member shall depart from standards of
             professional conduct or disobey the law.
             Members should be subject to disciplinary action only for
             ‘just cause.’ The following standards shall govern the
             elements of ‘just cause’ for the misconduct described below
             and these standards shall constitute a ‘clean slate’ relating
             to the twelve terminable offenses described below in that
             they shall supersede and replace all prior standards,
             agreements, past practices, and arbitration awards on the
             same subjects.
             Certain conduct immediately and absolutely threatens the
             integrity of the [PSP’s] public duty and responsibility. In
             the following circumstances, the proper level of
             discipline      is    termination         of     employment,
             notwithstanding any mitigating circumstances. Such
             conduct includes, but is not limited to, the following:
             ....

                                           3
            [2] Engaging in domestic violence involving physical
            abuse of any victim; or engaging in activity which would
            cause a reasonable person to be in fear of bodily injury to
            the extent the member’s conduct falls under subsection [1]
            above.

R.R. at 674a (emphasis added).
            This Court has held:

            [A]lthough there is ‘no reason in law or logic’ to defer to
            the arbitrator on the question of jurisdiction, there is a
            ‘noted caveat’ to this principle. This caveat provides that if
            resolving the question of jurisdiction ‘depended to some
            extent upon arbitral fact-finding or a construction of the
            relevant CBA,’ then the Court’s review is not plenary.

Borough of Jenkintown v. Hall, 930 A.2d 618, 622 (Pa. Cmwlth. 2007) (quoting
Town of McCandless v. McCandless Police Officers Ass’n, 901 A.2d 991, 1000 (Pa.
2006) (McCandless II)). This Court finds the “noted caveat” to be applicable here.
Id.
            Under the heading Opinion and Award, the Arbitrator first opined:

            As set forth above, Appendix D provides that certain
            conduct warrants termination of employment, including
            ‘[e]ngaging in domestic violence involving physical abuse
            of any victim’. As to this charge the Commonwealth has
            alleged that [] Grievant ‘pushed [Wife] and then grabbed
            her and threw her to the ground. [PSP] relies in large part
            on video from the home surveillance system to argue that []
            Grievant engaged in an act of domestic violence involving
            the physical abuse of [Wife]. In addition, it is the existence
            of the video that [PSP] contends has the potential to bring
            disrepute to [PSP] and thus warranted [] Grievant’s
            discharge.
            Turning first to the video evidence. There is no question
            that the behavior of [] Grievant depicted on the video was
            unacceptable and warranted discipline. As [PSP] stated,
            there is no such thing as de minimis domestic violence.
            However, as acknowledged by [PSP’s] own witnesses, it
            would not be justified to make a determination as to the

                                          4
             level of criminality or wrong[]doing based exclusively on
             the video.
Arbitrator Op. at 26-27 (emphasis added).
             The Arbitrator expounded:
             This Arbitrator agrees that even without the benefit of the
             audio, it is clear there was ‘aggression on both sides.’
             There is enough evidence to support [] Grievant’s
             contention that he was distressed about [] [W]ife’s location
             and ability to safely operate a vehicle. Certainly, he would
             not have placed his children in his car late at night in an
             attempt to go find her if were [sic] he not concerned. In
             addition, while it is not possible to tell from the video alone
             whether [Wife] was intoxicated, [] Grievant testified that
             she was, and the interaction between the two supports his
             contention.      However, [] Grievant’s concerns about
             [W]ife’s whereabouts, level of intoxication, and her actions,
             did not justify his physical contact.

Arbitrator Op. at 27.
             The Arbitrator further explained:

             [PSP] has alleged that [] Grievant ‘pushed [Wife] and then
             grabbed her and threw her to the ground.’ Having viewed
             the video on numerous occasions, this Arbitrator cannot
             agree with that description. Lieutenant Cawley, [PSP’s]
             adjudicator in this matter, characterized it as a ‘physical
             domestic dispute’, and declined to label it domestic abuse.
             In addition, this Arbitrator finds it significant that the
             District Attorney, having viewed the video and interviewed
             [Wife] on two separate occasions, declined to pursue any
             criminal charges. Furthermore, after the District Attorney
             declined to prosecute, [PSP] elected not to make an arrest or
             charge [] Grievant with harassment, both of which can be
             done without permission from the District Attorney.
             Therefore, it would be difficult for this Arbitrator to
             label [] Grievant’s conduct as ‘domestic violence
             involving physical abuse’ when both the adjudicating
             Lieutenant and District Attorney declined to. Nevertheless,
             this Arbitrator finds that [] Grievant’s conduct on June 10,
             2016 constituted Conduct Unbecoming and warranted
             discipline.

                                            5
Arbitrator Op. at 28 (emphasis added).

             Although the Arbitrator never expressly concluded that Grievant did not
engage in domestic violence involving physical abuse, it is clear that was his
conclusion, as he most certainly “converted [Grievant’s dismissal] to a fifteen (15)
day suspension[.]” Arbitrator Op. at 30. It is equally clear that said award could not
be made without “some extent [of] arbitral fact-finding or a construction of the
relevant CBA[.]” Hall, 930 A.2d at 622 (quoting McCandless II, 952 A.2d. at 1000).
Accordingly, this Court holds that the Arbitrator did not exceed his jurisdiction.

             We emphasize that [this] matter[] [is] not, as [PSP] implies,
             about whether this [C]ourt finds the reinstatement of
             [Grievant] to be repugnant. Rather, [it] concern[s] the
             application of existing legislation. If we were to broaden
             the narrow certiorari scope of review to the extent
             propounded by [PSP], we would not be interpreting Act 111
             but rather would be rewriting it. Clearly, such a legislative
             function is denied to the judiciary.

Pa. State Police v. Pa. State Troopers Ass’n, 741 A.2d 1248, 1253 (Pa. 1999)
(footnote omitted).
             For all of the above reasons, the Arbitration Award is affirmed.



                                       ___________________________
                                       ANNE E. COVEY, Judge




                                           6
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Pennsylvania State Police,       :
                   Petitioner    :
                                 :
            v.                   :
                                 :
Pennsylvania State Troopers      :
Association (PSTA)               :
(Trooper John Bogarowski),       :    No. 6 C.D. 2019
                  Respondent     :


                                 ORDER

            AND NOW, this 6th day of January, 2020, the December 7, 2018
Arbitration Award is affirmed.


                                 ___________________________
                                 ANNE E. COVEY, Judge